UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT

Everett McKinley Dirksen United States Courthouse                                         O ffice of the C lerk
     R oom 2722 - 219 S. D earborn Street                                               Ph on e: (312) 435-5850
            C hicago, Illinois 60604                                                    w w w .ca7.u scou rts.gov




                                                         AMENDED ORDER
  June 30, 2009

                                                                 Before

                                                    WILLIAM J. BAUER, Circuit Judge

                                                    KENNETH F. RIPPLE, Circuit Judge

                                                    JOHN DANIEL TINDER, Circuit Judge



                                               UNITED STATES OF AM ERICA,
                                               Plaintiff - Appellee

  No.: 08-2622                                 v.

                                               M ARK C. HUFFSTATLER,
                                               Defendant - Appellant


  Originating Case Information:

  District Court No: 3:07-cr-30167-JPG-DGW -1
  Southern District of Illinois
  District Judge J. Phil Gilbert




The following is before the court: MOTION TO AMEND OPINION, which the court
construes as a petition for rehearing, filed on April 21, 2009, by counsel for the appellee.

IT IS ORDERED that this court’s opinion dated April 6, 2009 is VACATED.

IT IS FURTHER ORDERED that the court’s mandate that issued on April 28, 2009 is
VACATED and RECALLED.

  form name: c7_Order_3J (form ID: 177)